ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Raymond Galvan for further review be, and the same is, denied. However, we wish to make it clear that our recent decision in State v. Robinson, 517 N.W.2d 336 (Minn.1994), dealing with scientific testing of suspected controlled substances to determine their identity, applies to marijuana eases, not just cocaine cases. The testing in this case occurred before our decision in Robinson was filed. Moreover, the record on appeal contains testimony by the analyst that his visual examination (including microscopic examination) of the material, which was a mixture of 23 samples from 23 bags of suspected marijuana, satisfied him that all the material was marijuana. Further, the record supports the conclusion that this was not a case where there was a significant likelihood that some of the packages did not contain marijuana. Defendant shipped marijuana from Texas to himself in Minnesota. Additionally, defendant himself told another person that the shipment contained marijuana. In another case, however, failure to comply with the Robinson sampling and testing procedures could lead to a different result. Denied.
BY THE COURT:
/s/ Alexander M. Keith Chief Justice